DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the preliminary amendment filed January 6, 2020. As directed by the preliminary amendment: Claims 1-13 have been cancelled. Claims 14-33 are newly added and presently pending in this application

Claim Objections
Claim 32 is objected to because of the following informalities: A period is missing at the end of the claim. Appropriate correction is required.

Claim Interpretation - 35 U.S.C. 112 6th Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 30, ll. 2-3, the phrase “a wedge-shaped blade including means for starting an osteotomy and means for resecting a bone to create a wedge osteotomy” uses the phrase “means for”. It appears the cutting tip with multiple teeth are the means for starting an osteotomy and for resecting a bone (see page 3, ll. 24-27 of the Specification). 

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the cutting slope" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, ll. 1, the phrase “each row” is unclear whether applicant is introducing additional new rows or referring to the previously described rows of the second plurality of teeth. For purposes of examination, it appears applicant is referring to each row of the second plurality of teeth. Amendment and clarification are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-16, 19-22, and 27-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al. (US 2007/0233131), herein referred to as Song.
Regarding claim 14, Song discloses a surgical blade (figure 9) having a proximal end (see figure 9 below) and a distal end (see figure 9 below), the surgical blade (figure 

    PNG
    media_image1.png
    503
    675
    media_image1.png
    Greyscale

Yet, Song’s figure 9 embodiment lacks the cutting tip having a first plurality of cutting teeth, which define a cutting edge along the distal end for starting an osteotomy.
However, Song teaches in an alternative embodiment, a cutting tip (see figure 13 below) having a first plurality of cutting teeth (elements 62), which define a cutting edge 

    PNG
    media_image2.png
    605
    640
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Song’s cutting tip (figure 9) with the cutting tip having a first plurality of cutting teeth, which define a cutting edge along the distal end (figure 13) as taught by Song, since such a modification would provide an alternative cutting head, wherein Song clearly contemplates the cutting heads could have front surface teeth.

Regarding claim 16, the modified Song’s surgical blade has wherein the cutting slope (see figure 9 above) comprises multiple rows of cutting teeth (see figure 9 above), with each row of teeth elevated above the distal row of teeth (see figure 9 above).
Regarding claim 19, the modified Song’s surgical blade has wherein the wedge-shaped blade (the modified Song’s wedge-shaped blade) does not include teeth on at least three of its sides (considered as the side surfaces, the back side, the bottom surface).
Regarding claim 20, the modified Song’s surgical blade has wherein the wedge-shaped blade is flat on four sides (considered as the side surfaces, the back side, the bottom surface) and accommodates the second plurality of teeth on a fifth sides (considered as the top surface) and the cutting tip on a sixth side (considered as the front side).
Regarding claim 21, the modified Song’s surgical blade has wherein the wedge-shaped blade includes a bottom plane (see figure 9 above), wherein the offset planes are parallel to the bottom plane (see figure 9 above).
Regarding claim 22, the modified Song’s surgical blade has wherein the rows include eight rows (see figure 9 above).
Regarding claim 27, the modified Song’s surgical blade discloses all the features/elements as claimed but lacks wherein each row includes twelve teeth.
However, such a feature is an obvious design choice.

Regarding claim 28, the modified Song’s surgical blade has wherein the wedge-shaped blade includes a cutting slope (see figure 9 above) along which the rows are positioned (see figure 9 above).
Regarding claim 29, the modified Song’s surgical blade has wherein the cutting slope is a linear slope (see figure 9 above).
Regarding claim 30, Song discloses a surgical blade (figure 9) comprising: a wedge-shaped blade (figure 9) having means for resecting a bone (e.g. elements 40) to create a wedge osteotomy (considered functional)
Yet, Song’s figure 9 embodiment lacks means for starting an osteotomy.
However, Song teaches in an alternative embodiment, a cutting tip (see figure 13 below) having a first plurality of cutting teeth (elements 62), which define a cutting edge (see figure 13 above) along the distal end (see figure 13 above) for starting an osteotomy (considered functional). In addition, Song teaches the front surface teeth (62) could also be incorporated in any of the preceding cutting head embodiments (¶38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Song’s cutting tip (figure 9) with the cutting tip having a first plurality of cutting teeth, which define a cutting edge along the distal end (figure 13) as taught by Song, since such a modification would provide an alternative cutting head, wherein Song clearly contemplates the cutting heads could have front surface teeth.

Regarding claim 32, the modified Song’s surgical blade has wherein the wedge-shaped blade does not include teeth on at least three of its sides (considered as the side surfaces, the back side, the bottom surface).
Regarding claim 33, the modified Song’s surgical blade has wherein the means for starting an osteotomy define an edge at a distal end of the blade (the modified Song’s wedge-shaped blade).

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song as applied to claim 14 above, and further in view of Puddu (US 5,749,875).
Regarding claims 17, 18, the modified Song’s surgical blade discloses all the features/elements as claimed but lacks wherein the wedge-shaped blade comprises steel or wherein the wedge-shaped blade comprises stainless steel.
However, Puddu teaches a wedge tool 12 having a head 14 (blade) preferably made of stainless steel or other surgically acceptable material (col. 3, ll. 38-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Song’s surgical blade with a material such as stainless steel as taught by Puddu, since such a modification would resist corrosion and provide the device to be easily maintained.

Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song as applied to claim 14 above, and further in view of Ryd et al. (US 5,087,261), herein referred to as Ryd.
Regarding claims 23, 24, 25, the modified Song’s surgical blade discloses all the features/elements as claimed but lacks wherein the first plurality of teeth and the second plurality of teeth include triangle-shaped teeth, wherein the first plurality of teeth and the second plurality of teeth decrease in width as the teeth extend towards the distal end, and wherein the first plurality of teeth and the second plurality of teeth have tips that are positioned along a radius.
However, Ryd teaches a first plurality of teeth (see figure 4 below) and a second plurality of teeth (see figure 4 below) include triangle-shaped teeth (see figure 4 below), wherein the first plurality of teeth (see figure 4 below) and the second plurality of teeth (see figure 4 below) decrease in width as the teeth extend towards a distal end (see figure 4 below), and wherein the first plurality of teeth (see figure 4 below) and the second plurality of teeth (see figure 4 below) have tips that are positioned along a radius (see figure 4 below).

    PNG
    media_image3.png
    457
    739
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Song’s surgical blade having teeth with wherein the first plurality of teeth and the second plurality of teeth include triangle-shaped teeth, wherein the first plurality of teeth and the second plurality of teeth decrease in width as the teeth extend towards the distal end, and wherein the first plurality of teeth and the second plurality of teeth have tips that are positioned along a radius as taught by Ryd, since such a modification would provide for alternative teeth shapes as Song clearly contemplates different teeth shapes shown in figures 5-11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,939,981. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775